DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/21, 1/28/21, 1/25/21, 9/30/20 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,833,831 10,313,085 9,838,187. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

Instant Application
Patent 10,833,831
Patent 10,313,085
Patent 9,838,187
1. A communication apparatus, comprising: a receiver which, in operation, receives configuration information for transmitting, in subframe N in an uplink, at least one of a channel quality information 

Claim 1
Claim 1

Claim 2
Claim 2
Claim 2
3. The communication apparatus according to claim 1, wherein the circuitry, in operation, determines whether the communication apparatus will be in DRX Active Time or DRX Non-Active Time in subframe N, based on at least one of uplink resource grants for an uplink shared channel and downlink resource assignments for a downlink shared channel, which are received by the communication 

Claim 3
Claim 3
4. The communication apparatus according to claim 1, wherein the transmitter, in operation, transmits at least one of the channel quality information report 75and the sounding reference symbol in subframe N, in case the communication apparatus is determined to be in DRX Active Time in subframe N.
Claim 4
Claim 4
Claim 4
5. The communication apparatus according to claim 1, wherein the circuitry, in operation, determines whether the communication apparatus will be in DRX Active Time or DRX Non-Active Time in subframe N, based on DRX-related timers running for the communication apparatus including at least one of a DRX 

Claim 5
Claim 5
6. The communication apparatus according to claim 1, wherein the transmitter is configured, by radio resource control (RRC) signaling, to restrict periodic transmission of channel quality information reports to only during the DRX Active Time.
Claim 6
Claim 6
Claim 6
7. The communication apparatus according to claim 1, wherein the circuitry, in operation, determines to disregard any MAC control element regarding a DRX operation in subframes N-(3+k) to N.
Claim 7
Claim 7
Claim 7
8. The communication apparatus according to claim 1, wherein the integer value of k is equal to 1.
Claim 8
Claim 8
Claim 8


Claim 9
Claim 9
10. The method according to claim 9, comprising: transmitting at least one of the channel quality information report and the sounding reference symbol periodically.
Claim 10
Claim 10
Claim 10
11. The method according to claim 9, wherein the step of determining whether the communication apparatus will be in DRX Active Time or DRX Non-Active Time in subframe N, is based on at least one of uplink resource grants for an uplink shared channel and downlink resource assignments for a downlink shared channel, which are received by the 

Claim 11
Claim 11
12. The method according to claim 9, comprising: transmitting at least one of the channel quality information report and the sounding reference symbol in subframe N, in case the communication apparatus is determined to be in DRX Active Time in subframe N.
Claim 12
Claim 12
Claim 12
13. The method according to claim 9, wherein the step of determining is based on DRX-related timers running for the communication apparatus including at least one of a DRX Inactivity Timer, a DRX OnDuration Timer, and a DRX Retransmission Timer.
Claim 13
Claim 13
Claim 13
14. The method according to claim 9, comprising: in 

Claim 14
Claim 14
15, The method according to claim 9, comprising: determining to disregard any MAC control element regarding a DRX operation in subframes N-(3+k) to N,
Claim 15
Claim 15
Claim 15
16. The method according to claim 9, wherein the integer value of k is equal to 1.
Claim 16
Claim 16
Claim 16



Allowable Subject Matter
Claims 1-16 are allowed.

Claims 1-16 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … determines whether the communication apparatus will be in DRX Active Time or DRX Non-Active Time in subframe N, based at least on the MAC control element received until and including subframe N-(4+k), where k is an integer value equal to or greater than 1, and a transmitter which, in operation, does not transmit the channel quality information report or the sounding reference symbol in subframe N, in case the communication apparatus is determined to be not in DRX Active Time in subframe N.For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is 3GPP TSG RAN WG2 Meeting #81 36.321 CR 0629 (as disclosed in the IDS), herein 3GPP. 3GPP teaches a method for configuring a DRX cycle. 3GPP teaches for each subframe based on if a DRX command MAC control element is received adjusting a DRX timer. 3GPP further teaches that a CQI report not be reported if the UE is not in Active Time according to
 grants/assignments/ MAC CE received until and including subframe n-4. 3GPP does not teach determines whether the communication apparatus will be in DRX Active Time or DRX Non-Active Time in subframe N, based at least on the MAC control element received until and including subframe N-(4+k), where k is an integer value equal to or greater than 1, and a transmitter which, in operation, does not transmit the channel quality information report or the sounding reference symbol in subframe N, in case the communication apparatus is determined to be not in DRX Active Time in subframe N.For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

determines whether the communication apparatus will be in DRX Active Time or DRX Non-Active Time in subframe N, based at least on the MAC control element received until and including subframe N-(4+k), where k is an integer value equal to or greater than 1, and a transmitter which, in operation, does not transmit the channel quality information report or the sounding reference symbol in subframe N, in case the communication apparatus is determined to be not in DRX Active Time in subframe N.For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poitau et al (Pub No: 2014/0056220)
Agiwal et al (Pub No: 2016/0278121)
Agiwal et al (Pub No: 2018/0098268).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469